Title: To Thomas Jefferson from Edmund Randolph, 21 November 1797
From: Randolph, Edmund
To: Jefferson, Thomas


                    
                        Dear Sir
                        Richmond November 21. 1797
                    
                    While I supposed, that every thing was completed by Mr. Morris relative to Mr. Short’s money, for which he (Mr. M.) gave me his note for stock in 1794, I have been deceived. Immediately I obtained from Mr. Lyons and Mr: Pendleton, who hold six per cent stock the inclosed assumpsit for £2,000 within thirty pounds; which you will find satisfactory; as it is certain. I am the absolute owner of the inclosed decree, not as administrator only, but in my own right. ’Till this moment I thought I had the decree of the 19th. of March 1795; but I must send it by the next mail. The papers sent shew, that judgment was obtained in 1767 by one Johnston against Royle on a bill of Speaker Robinson’s, on which Royle was an indorser for £788.5.7. Sterling with interest ’till paid. Royle paid it, and Robinson’s administrators endeavoured to postpone it to debts of the first dignity. A bill was filed against them to give it its true dignity, and, as a second resource, the scire facias was prepared, as is now [seen] by the inclosed; but it was never used; as Mr. Wythe decided and the administrators acquiesced in the decision; namely for the above Sum at 25 per cent and twenty years interest thus: 
                    
                        
                            
                            £ 788. 5. 7.
                            twenty
                        
                        
                            years interest on which
                              788. 5. 7
                            
                        
                        
                            
                            £1576.11. 2
                            Sterling
                        
                        
                            25 per cent
                              394. 2. 9
                            
                        
                        
                            
                            £1970.13.11
                            
                        
                    
                    I have arranged the balance in an equally sure way, and equally agreeable to Mr. Short; being for stock. You shall hear from me again the beginning of next week. I am dear sir yr. obliged friend
                    
                        Edm: Randolph
                    
                